Case: 2:20-cv-04901-ALM-CMV Doc #: 66 Filed: 03/23/21 Page: 1 of 3 PAGEID #: 2633




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 Autumn Court Operating Company LLC, et al.
                                                    Case No. 2:20-cv-4901
                               Plaintiffs,
                                                    Judge Marbley
                       v.
                                                    Magistrate Judge Vascura
 Healthcare Ventures of Ohio LLC, et al.

                               Defendants.


             NOTICE OF VOLUNTARY DISMISSAL OF PLAINTIFFS’
        SECOND AMENDED VERIFIED COMPLAINT WITHOUT PREJUDICE

       All of the Plaintiffs, by and through their undersigned counsel, and pursuant to

Fed.R.Civ.P. 41(a)(1)(A)(i), provide notice to the Court and all counsel of record of the dismissal

of their Second Amended Verified Complaint (Doc. 62), without prejudice.

                                             Respectfully submitted,

                                             /s/ Christopher B. Burch
                                             Gary S. Batke (0030329)
                                             Christopher B. Burch (0087852)
                                             Elizabeth E. Cary (0090241)
                                             Bailey Cavalieri LLC
                                             10 W. Broad Street, Suite 2100
                                             Columbus, OH 43215
                                             Telephone No. (614) 221-3155
                                             Facsimile No. (614) 221-0479
                                             Email: gbatke@baileycav.com
                                             Email: cburch@bailecav.com
                                             Email: ecary@baileycav.com

Attorneys for Plaintiffs Autumn Court Operating Company LLC, Brookview Operating Company
LLC, Columbus Alzheimers Operating Company LLC, Dublin Convalarium Operating Company
LLC, Cridersville Skilled Nursing Facility Operating Company LLC, Gardens At Celina
Operating Company LLC, Gardens At Paulding Operating Company LLC, Gardens At St Henry
Operating Company LLC, Heatherdowns Operating Company LLC, Mccrea Operating
Company LLC, And Oak Grove Manor Operating Company LLC




                                                1
Case: 2:20-cv-04901-ALM-CMV Doc #: 66 Filed: 03/23/21 Page: 2 of 3 PAGEID #: 2634




                                           /s/Rick L. Brunner by Christopher B. Burch per
                                           telephone authority 3-23-21
                                           Rick L. Brunner (0012998)
                                           Patrick M. Quinn (0081692)
                                           Brunner Quinn
                                           35 North 4th Street, Suite 200
                                           Columbus, Ohio 43215
                                           Telephone No. (614) 241-5550
                                           Facsimile No. (614) 241-5551
                                           Email: rlb@brunnerlaw.com
                                           Email: pmq@brunnerlaw.com

Attorneys for Plaintiffs Ralph Hazelbaker, HG Property Services Corp. and First Ohio Investors
I, LLC
                                            /s/Andrew Gerling, by Christopher B. Burch per
                                            email authority 3-23-21
                                            Andrew Gerling (0087605)
                                            Doucet Gerling, Co., L.P.A
                                            655 Metro Place South, Suite 600
                                            Dublin, OH 43017
                                            andrew@doucet.law

Attorneys for Plaintiffs HVO Windup LLC, and Greggory St. Clair




                                              2
Case: 2:20-cv-04901-ALM-CMV Doc #: 66 Filed: 03/23/21 Page: 3 of 3 PAGEID #: 2635




                                CERTIFICATE OF SERVICE


       The undersigned certifies that on March 23, 2021, the foregoing was served by the Court’s

CM/ECF system on all parties of record and via email upon the following parties:

        Quintin Lindsmith, Esq.
        qlindsmith@bricker.com

        Ali Haque, Esq.
        ahaque@bricker.com


       Counsel for Defendants

                                                   /s/ Christopher B. Burch
                                                   Christopher B. Burch




                                               3
